ACCEPTED
                                                                                03-15-00295-CV
                                                                                        6474416
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                          8/12/2015 11:03:55 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                   DOCKET NO. 03-15-00295-CV
GERALD KOSTECKA                       §     THIRD COURT     OF
                                                         FILED IN
                                      §     APPEALS3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                                      §               8/12/2015 11:03:55 PM
V.                                    §                  JEFFREY D. KYLE
                                                               Clerk
                                      §
SMOKEY MO'S FRANCHISE,                §
LLC D/B/A SMOKEY MO'S
BBQ                                         AUSTIN, TEXAS


        APPELLANT’S THIRD MOTION FOR EXTENSION
             OF TIME TO FILE APPELLATE BRIEF

     COMES NOW, Appellant Gerald Kostecka, and pursuant to the

Texas Rules of Appellate Procedure 38.6(d) and 10.5(b), files this Third

Agreed Motion for Extension of Time to File Appellate Brief, and in

support thereof would show as follows:

                                 I.

     Appellant’s brief in this case was originally due July 15, 2015.

Appellant was granted a 21-day extension of time to file the brief until

August 5, 2015. This extension was agreed to by Appellee. Appellant

sought and was granted an additional seven-day extension until August
12, 2015. Appellee agreed with this extension as well. Appellant’s

reasons for these extensions are set forth in the respective motions.

                                  II.

     Appellant was in the process of putting the finishing touches on his

brief, and was preparing to cite to that portion of the appellate record

where Appellant’s response (and particularly the affidavit supporting

that response) to Appellee’s motion for summary judgment was located.

Appellant then realized, however, that Appellant’s response to the

motion for summary judgment had not been included in the appellate

record. Appellant had previously requested in writing to the district clerk

that Appellant’s response to Appellee’s motion for summary judgment

be included in the appellate record. Appellant attempted to confer with

Appellee about this Motion, but Appellee could not be reached.

                                  III.

     Appellant contacted the district clerk’s office today. Appellant has

been assured that the district clerk will promptly supplement the

appellate record by submitting Appellant’s response to the motion for

summary judgment.
                                  IV.

      This Motion is not filed for delay only, but so that justice may be

done. The undersigned counsel has personal knowledge of the facts set

forth in this Motion. Appellant respectfully requests that this Court

extend the deadline for filing Appellant’s brief until ten (10) days after

the appellate record is supplemented in this case.

      WHEREFORE, PREMISES CONSIDERED, Appellant Gerald

Kostecka respectfully requests that this Court grant his Third Motion for

Extension of Time to File Appellant’s Brief, and also requests that the

Court grant such further and other relief to which Appellant may be

entitled.

                            Respectfully submitted,

                            LAW OFFICE OF STUART WHITLOW

                            By: /s/ Stuart Whitlow__________
                                  Stuart Whitlow
                                  Texas Bar No.: 21378050
                                  1104 S. Mays, Suite 116
                                  Round Rock, Texas 78664
                                  Tel. (737) 346-1839
                                  Fax (512) 218-9235
                                  Email stuartrtwhitlowlaw@yahoo.com
                                  Attorney for Appellant
                    CERTIFICATE OF SERVICE
     This is to certify that a true and correct copy of the above and
foregoing legal instrument was served upon Robert House, Clark &
Trevino, 1701 Directors Boulevard, Suite 920, Austin, Texas 78744, in
accordance with the Texas Rules of Civil Procedure on the 12th day of
August, 2015.
                            _/s/Stuart Whitlow_________________
                                       Stuart Whitlow

                      CERTIFICATE OF CONFERENCE

This is to certify that Stuart Whitlow, counsel for Appellant Gerald
Kostecka, attempted to confer with counsel for Appellee but could not
reach him to confer with respect to this Motion.

_/s/Stuart Whitlow________
Stuart Whitlow